DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US PGPUB # 2016/0335187 A1) in view of Joo (US PGPUB # 2008/0291756 A1), Biswas (US 20140244920 A1), and Chen (US 20130173844 A1). 

With respect to claim 16, the Greenspan reference teaches a computing system, comprising: 
a) a semiconductor chip package and/or CPU module (see fig. 7b; where there is a SOC; and paragraph 53) comprising: 
i) a SOC, the SOC comprising a memory controller (see fig. 13; where there is a SOC; and paragraph 92, where Processors 1370 and 1380 are shown including integrated memory controller units 1372 and 1382) 
ii) an interface to an external memory (see fig. 13; and paragraph 92)
iii) a memory side cache coupled between the memory controller and the interface to the external memory, the memory side cache to cache more frequently used items of the external memory; (fig. 12, and paragraph 79, where processor 1200 that includes logic circuits that may be used with memory-side cache to create page locality across interleaved cache controllers that allocate entries to fast-access cache memory according to one embodiment; and paragraph 102, where there is a SDRAM controller 1640 to interface with external memory (e.g. DRAM 1660)) and, 
b) a networking interface. (paragraph 29, where functional hardware units may include a network controller)
However, the Greenspan reference does not explicitly teach the memory side cache comprises eDRAM; (emphasis added) where the external memory is to be divided into page groups; and where the memory side cache is to be divided into pages, the pages respectively assigned to a subset of the page groups, and where, memory pages that map to a same one of the page groups compete for the one group's corresponding one or more pages in the memory side cache, and where, a higher quality of service of the memory side cache is arranged for a first memory page as compared to a second memory page by mapping the first memory page to a first of the pages that is assigned to fewer of the page groups than a second of the pages that the second memory page maps to; and iv) and an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache.  
The Joo reference teaches it is conventional to have wherein the memory side cache comprises eDRAM. (paragraph 6, where there is a DRAM embedded in the SOC is referred to as an embedded DRAM (EDRAM))
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the Greenspan reference to have wherein the memory side cache comprises eDRAM, as taught by the Joo reference.
The suggestion/motivation for doing so would have been to have the advantages of short access time, low cost and low power consumption. (Joo, paragraph 6)
However, the combination of the Greenspan and Joo references does not teach where the external memory is to be divided into page groups; and where the memory side cache is to be divided into pages, the pages respectively assigned to a subset of the page groups, and where, memory pages that map to a same one of the page groups compete for the one group's corresponding one or more pages in the memory side cache, and where, a higher quality of service of the memory side cache is arranged for a first memory page as compared to a second memory page by mapping the first memory page to a first of the pages that is assigned to fewer of the page groups than a second of the pages that the second memory page maps to; and an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache.  
The Biswas reference teaches it is conventional to have an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache.  (see fig. 1 and 8; and paragraph 43, where memory controller switch 46 may route traffic between memory controller caches 42 and 44 and memory channel units 48 and 50. Memory controller switch 46 may include a variety of logical units, including one or more out-of-order queues (not shown) for temporarily storing received read requests. There may be one memory channel unit 48 and 50 for each memory channel included in a given embodiment, and other embodiments may include one channel or more than two channels)
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Greenspan and Joo references to have an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache, as taught by the Biswas reference.
The suggestion/motivation for doing so would have been to allow escalating of a real time agent's request that has an address conflict with a best effort agent's request. (Biswas, abstract)
However, the combination of the Greenspan, Joo, and Biswas references does not teach where the external memory is to be divided into page groups; and where the memory side cache is to be divided into pages, the pages respectively assigned to a subset of the page groups, and where, memory pages that map to a same one of the page groups compete for the one group's corresponding one or more pages in the memory side cache, and where, a higher quality of service of the memory side cache is arranged for a first memory page as compared to a second memory page by mapping the first memory page to a first of the pages that is assigned to fewer of the page groups than a second of the pages that the second memory page maps to.
The Chen reference teaches it is conventional to have:
where the external memory is to be divided into page groups; (see fig. 7, where there is a MLC and SLC portion; and paragraph 35) and 
where the memory side cache is to be divided into pages, the pages respectively assigned to a subset of the page groups, (paragraph 56, where eviction of data from the Binary Cache to the SLC update blocks and to the MLC blocks may be based on one or more criteria (such as a Least-Recently-Written basis)) and where, memory pages that map to a same one of the page groups compete for the one group's corresponding one or more pages in the memory side cache, (see fig. 7, where there is a MLC and SLC portion; and paragraph 35; and paragraph 56, where there is eviction of data from the Binary Cache to the SLC update blocks and to the MLC blocks [and thus ‘compete’ for space within the binary cache]) and where, a higher quality of service of the memory side cache is arranged for a first memory page as compared to a second memory page by mapping the first memory page to a first of the pages that is assigned to fewer of the page groups than a second of the pages that the second memory page maps to.  (see fig. 8; and paragraph 39, where the first layer is the main input buffer for incoming data and operates on the SLC portion of a NAND memory which is faster/higher endurance/higher-cost memory compared to the MLC portion)
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Greenspan, Joo, and Biswas references to have where the external memory is to be divided into page groups; and where the memory side cache is to be divided into pages, the pages respectively assigned to a subset of the page groups, and where, memory pages that map to a same one of the page groups compete for the one group's corresponding one or more pages in the memory side cache, and where, a higher quality of service of the memory side cache is arranged for a first memory page as compared to a second memory page by mapping the first memory page to a first of the pages that is assigned to fewer of the page groups than a second of the pages that the second memory page maps to, as taught by the Chen reference.
The suggestion/motivation for doing so would have been to balance wear between the SLC and MLC portions, thereby potentially extending the life of the flash memory device.  (Chen, abstract)
Therefore it would have been obvious to combine the Greenspan, Joo, Biswas, and Chen references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 17, the combination of Greenspan, Joo, Biswas, and Chen references teaches the computing system of claim 16 wherein the memory side cache is implemented on a separate semiconductor chip than the SOC. (Greenspan, see fig. 11b, where the memory unit is separate from the core) 

With respect to claim 18, the combination of Greenspan, Joo, Biswas, and Chen references teaches the computing system of claim 17 wherein the interface to the external memory is integrated on the same semiconductor chip as the first level memory side cache. (Greenspan, see fig. 13; and paragraph 92)

With respect to claim 19, the combination of Greenspan, Joo, Biswas, and Chen references teaches the computing system of claim 17 wherein the interface to the external memory is integrated on a different semiconductor chip than the memory side cache and the SOC. (Greenspan, see fig. 13; and paragraph 92)

With respect to claim 20, the combination of Greenspan, Joo, Biswas, and Chen references teaches the computing system of claim 17 wherein the semiconductor chip package comprises mapping logic circuitry to respectively map memory pages to the page groups. (Greenspan, paragraph 33, where each cache way may include a metadata block that includes an address reference to actual data fetched from a main memory (e.g., a tag), and a data block (e.g., a cache line that contains data fetched from the main memory); and Chen, paragraph 24, where system controller 118 may convert between logical addresses of data used by the host system 100 and physical addresses of the flash memory 116 during data programming and reading)

Claims 1-5 are an apparatus implementation of computer systems claims 16-20, and rejected under the same rationale as above.   

Claims 11-15 are another apparatus implementation of computer system claims 16-20, and rejected under the same rationale as above.   



   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see page 7 of the remarks dated 7/6/22) and amendments with respect to claims 1-5 and 11-20 have been considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Chen reference to teach the newly added claim language as shown in the rejections above.   


   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Segal (US 20110252187), which teaches a system and method for storing data in a non-volatile memory including a multi-level cell and single-level cell memory portions. To write a dataset to the non-volatile memory, if the size of the dataset is equal to the size of pages in the multi-level cell memory portion, the dataset may be written directly to the multi-level cell memory portion to fill an integer number of pages in a single write operation. However, if the size of the dataset is different than the size of the multi-level cell memory pages, at least a portion of the dataset may be temporarily written to the single-level cell memory portion until data is accumulated in a plurality of write operations having a size equal the size of the multi-level cell memory pages. The accumulated data may fill an integer number of the pages in the multi-level cell memory portion in a single write operation.






   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-5 and 11-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137